    Case 1:20-cv-02956-AMD-RML Document 44-3 Filed 01/04/21 Page 1 of 7 PageID #: 481




From:                            Marcus Nussbaum <marcus.nussbaum@gmail.com>
Sent:                            Tuesday, December 22, 2020 3:54 PM
To:                              Kane, John
Cc:                              Ilya Fishkin; admin@tnydl.com; Pees, Robert; Sharad, Saurabh; TAISA GURSHUMOVA;
                                 Fydrych, Victoria
Subject:                         Re: Pozniak v. Shwartsman USDC - EDNY Docket No.: 1:20-cv-02956-AMD-RML



John,

I am inserting my responses in red in between your questions in your email below of December 17, 2020.

If you want to discuss or have any more questions, I am available for a call any time tomorrow.

Marc


Regards,

Marcus A. Nussbaum, Esq.
Fishkin, Gurshumov & Nussbaum P.C.
3059 Brighton 7th Street, Fl. 1
Brooklyn, New York 11235
Tel: 201-956-7071
Fax: 718-509-0580
https://fgnlawfirm.com/


This message is intended only for the use of the individual or entity to which it is addressed, and may contain
information that is confidential and may be subject to attorney client privilege. If the reader of this message is
not the intended recipient, any dissemination, distribution or copying of this communication is prohibited. If
you received this message in error, please delete and/or notify the sender by return e-mail. Although our
company attempts to sweep e-mail and attachments for viruses, it does not guarantee that either are virus-free
and accepts no liability for any damage sustained as a result of viruses. Thank you.

IRS Circular 230 Disclosure: To ensure compliance with U.S. Treasury regulations we inform you that any
U.S. tax advice contained in this communication (including any attachments or enclosures) is not intended or
written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue
Code, or (ii) promoting, marketing or recommending to another party any matters addressed herein.




On Mon, Dec 21, 2020 at 7:24 PM Kane, John <jkane@akingump.com> wrote:

 Marc,



                                                          1
   Case 1:20-cv-02956-AMD-RML Document 44-3 Filed 01/04/21 Page 2 of 7 PageID #: 482
On Friday, you said that you would answer our outstanding questions regarding Respondent’s document production in
response to Petitioner’s Document Requests. We also raised a number of questions regarding Dr. Kishinevsky’s
treatment notes. Please respond to all our questions as soon as possible and, in any event, no later than 5 pm
tomorrow.



Thank you,



John




From: Kane, John
Sent: Friday, December 18, 2020 2:01 PM
To: 'Marcus Nussbaum' <marcus.nussbaum@gmail.com>
Cc: Ilya Fishkin <ifishkin@fishkinfirm.com>; admin@tnydl.com; Pees, Robert <rpees@AkinGump.com>; Sharad,
Saurabh <ssharad@akingump.com>; TAISA GURSHUMOVA <tglaw@yahoo.com>; Fydrych, Victoria
<vfydrych@akingump.com>
Subject: RE: Pozniak v. Shwartsman USDC - EDNY Docket No.: 1:20-cv-02956-AMD-RML




Marc,



We look forward to your responses to our questions regarding Mr. Shwartsman’s document production. In the
meantime, we have a few questions and requests regarding Dr. Kishinevsky’s treatment notes. First, the Federal Rules
require that you provide the original documents that contain the facts and data Dr. Kishinevsky relied upon in forming
her opinion. The document you sent us is not an original. Thus, we request that you provide Dr. Kishinevsky’s original
notes. Second, we have a number of questions regarding that document itself. Who created it? When was it
created? Was it curated or edited in any way before it was produced to us? If so, by whom?



Thank you,



John



From: Marcus Nussbaum <marcus.nussbaum@gmail.com>
Sent: Friday, December 18, 2020 12:43 PM
To: Kane, John <jkane@akingump.com>
Cc: Ilya Fishkin <ifishkin@fishkinfirm.com>; admin@tnydl.com; Pees, Robert <rpees@AkinGump.com>; Sharad,
Saurabh <ssharad@akingump.com>; TAISA GURSHUMOVA <tglaw@yahoo.com>; Fydrych, Victoria

                                                          2
   Case 1:20-cv-02956-AMD-RML Document 44-3 Filed 01/04/21 Page 3 of 7 PageID #: 483
<vfydrych@akingump.com>
Subject: Re: Pozniak v. Shwartsman USDC - EDNY Docket No.: 1:20-cv-02956-AMD-RML




John,



Attached is a copy of the treatment notes which I just received from Dr. Kishinevsky.



If I receive anything else responsive to your email below, I will forward it to you, and I will respond to your
three questions regarding the documents requests later this afternoon.



Marc




Regards,



Marcus A. Nussbaum, Esq.
Fishkin, Gurshumov & Nussbaum P.C.
3059 Brighton 7th Street, Fl. 1

Brooklyn, New York 11235
Tel: 201-956-7071
Fax: 718-509-0580

https://fgnlawfirm.com/



This message is intended only for the use of the individual or entity to which it is addressed, and may contain
information that is confidential and may be subject to attorney client privilege. If the reader of this message is
not the intended recipient, any dissemination, distribution or copying of this communication is prohibited. If
you received this message in error, please delete and/or notify the sender by return e-mail. Although our
company attempts to sweep e-mail and attachments for viruses, it does not guarantee that either are virus-free
and accepts no liability for any damage sustained as a result of viruses. Thank you.

IRS Circular 230 Disclosure: To ensure compliance with U.S. Treasury regulations we inform you that any
U.S. tax advice contained in this communication (including any attachments or enclosures) is not intended or
written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue
Code, or (ii) promoting, marketing or recommending to another party any matters addressed herein.
                                                        3
    Case 1:20-cv-02956-AMD-RML Document 44-3 Filed 01/04/21 Page 4 of 7 PageID #: 484




On Thu, Dec 17, 2020 at 3:00 PM Kane, John <jkane@akingump.com> wrote:

 Marc,



 As I stated during our call earlier today, Respondent has not addressed certain discovery-related issues that we have
 raised to you multiple times.



 First, Dr. Kishinevsky’s expert report is still missing the following information:




  The facts or data considered by Dr. Kishinevsky in forming her expert opinion, including all of her records
 regarding her care of S.P., including any notes in connection with her therapy sessions with him (Fed. R. Civ. P.
 26(a)(2)(B)(ii));

         All of the treatment notes and records which Dr. Kishinevsky provided to us have been
forwarded to you. We have no further records.

  The witness’s qualifications, including a list of all publications authored in the previous 10 years (Fed. R. Civ. P.
 26(a)(2)(B)(iv));

         Aside from her CV which was already provided, we have no further information. After
conferring with Dr. Kishinevsky, she advised us that she has not authored any publications in the last 10
years.

  A list of all other cases in which, during the previous 4 years, the witness testified as an expert at trial or by
 deposition, including case citations and docket numbers (Fed. R. Civ. P. 26(a)(2)(B)(v)); and

          After conferring with Dr. Kishinevsky, she advised us that the cases were heard in Brooklyn,
however, she never inquired about the docket numbers and she "not sure" what court the matters were
heard in.

  A statement of the compensation to be paid for the study and testimony in this case (Fed. R. Civ. P.
 26(a)(2)(B)(vi)).

       After conferring with Dr. Kishinevsky, she advised us that the Statement of Compensation which she provided
 is for this case.




                                                              4
     Case 1:20-cv-02956-AMD-RML Document 44-3 Filed 01/04/21 Page 5 of 7 PageID #: 485
 Please provide the missing information and documents mentioned in each of the above bullet points, or, to the extent
 such information or documents do not exist, confirm as such.



 Second, Respondent has not responded to the following questions and requests regarding Mr. Shwartsman’s
 document production in response to Petitioner’s Document Requests:




       Has Mr. Shwartsman completed his production in response to Petitioner’s Document Requests?

          I will speak with Mr. Shvartsman and confirm this before everyone breaks for Christmas, but
at this juncture I believe that there is either no further production, or at best, a few pages of documents
that need to be produced.

  Mr. Shwartsman’s production contained six recordings. Are these complete recordings, or are they portions of
 recordings in Respondent’s possession? If they are incomplete, please produce the complete recordings in their
 entirety.

          I will speak with Mr. Shvartsman and confirm this before everyone breaks for Christmas. My
understanding at the time that they were provided to me is that these were complete files which were
unedited.

  Did Respondent ever have communications responsive to Document Requests 1 and 2? If he had them, why
 aren’t they currently in his possession? If they were deleted, when were they deleted?

     The communications responsive to Document Request "2" were the recordings which were already provided.
 There were never any documents responsive to Document Request "1".




 Please respond to each of the questions mentioned in each of the above bullet points.



 As I explained on the phone, if you do not respond to each of our inquiries above by the end of the day today (i.e.
 providing the missing documents and information or confirming those documents and information do not exist and
 responding to our questions), we will seek court intervention.



 John




 From: Marcus Nussbaum <marcus.nussbaum@gmail.com>
 Sent: Thursday, December 17, 2020 12:41 AM
 To: Kane, John <jkane@akingump.com>
                                                          5
  Case 1:20-cv-02956-AMD-RML Document 44-3 Filed 01/04/21 Page 6 of 7 PageID #: 486
Cc: Ilya Fishkin <ifishkin@fishkinfirm.com>; admin@tnydl.com; Pees, Robert <rpees@AkinGump.com>; Sharad,
Saurabh <ssharad@akingump.com>; TAISA GURSHUMOVA <tglaw@yahoo.com>; Fydrych, Victoria
<vfydrych@akingump.com>
Subject: Pozniak v. Shwartsman USDC - EDNY Docket No.: 1:20-cv-02956-AMD-RML




**EXTERNAL Email**

John,



I received the following additional information from Dr. Kishinevsky which she provided to me:



Shvartsbeyn vs. Moroz, she testified in 2016;
Shlimel vs. Semenova, she testified in 2015;
Umanskaya vs. Katznelson she was present to testify in 2019.



Per Dr. Kishinevsky, all cases were tried in Brooklyn.



She explains that she is still waiting for two more clients to respond, one is a divorce case, and the other is
review for a prisoner on a death row for multiple murders.



Also attached is a fee schedule which she explains that she recently forwarded for a "federal case" and was
paid for her work.



If I receive any additional information responsive to your requests I will provide it forthwith.




Regards,




                                                        6
   Case 1:20-cv-02956-AMD-RML Document 44-3 Filed 01/04/21 Page 7 of 7 PageID #: 487

Marcus A. Nussbaum, Esq.
Fishkin, Gurshumov & Nussbaum P.C.
3059 Brighton 7th Street, Fl. 1

Brooklyn, New York 11235
Tel: 201-956-7071
Fax: 718-509-0580

https://fgnlawfirm.com/



This message is intended only for the use of the individual or entity to which it is addressed, and may contain
information that is confidential and may be subject to attorney client privilege. If the reader of this message is
not the intended recipient, any dissemination, distribution or copying of this communication is prohibited. If
you received this message in error, please delete and/or notify the sender by return e-mail. Although our
company attempts to sweep e-mail and attachments for viruses, it does not guarantee that either are virus-free
and accepts no liability for any damage sustained as a result of viruses. Thank you.

IRS Circular 230 Disclosure: To ensure compliance with U.S. Treasury regulations we inform you that any
U.S. tax advice contained in this communication (including any attachments or enclosures) is not intended or
written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue
Code, or (ii) promoting, marketing or recommending to another party any matters addressed herein.



The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. If you have received this communication in error, please notify us immediately by
e-mail, and delete the original message.

The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. If you have received this communication in error, please notify us immediately by e-
mail, and delete the original message.




                                                       7
